UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4718


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

STEVE M. SINGLETARY,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:07-cr-01314-JFA-1)


Submitted:   January 28, 2011             Decided:   February 17, 2011


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant.     Marshall Prince, II, Julius Ness
Richardson, Assistant United States Attorneys, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Steve    M.    Singletary          appeals    the   fifty-seven     month

sentence imposed following his guilty plea to one count of being

a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1) (2006).             Counsel for Singletary filed a brief in

this court in accordance with Anders v. California, 386 U.S. 738

(1967), certifying that there are no non-frivolous issues for

appeal,      but    questioning     whether       Singletary’s      guilty     plea    was

valid    and       whether   the    district        court    imposed     a    reasonable

sentence.      Singletary was informed of his right to file a pro se

supplemental brief but did not do so.                        Finding no reversible

error, we affirm.

              Because Singletary did not move to withdraw his guilty

plea    in    the    district      court    or    raise     any   objections     to    the

Federal Rule of Criminal Procedure 11 colloquy, the colloquy is

reviewed for plain error.              United States v. Martinez, 277 F.3d

517, 524-27 (4th Cir. 2002).                 Prior to accepting a defendant’s

guilty plea, a district court must address the defendant in open

court and ensure he understands, among other things, the nature

of the charge against him, the possible punishment he faces, and

the rights he relinquishes by pleading guilty.                      Fed. R. Crim. P.

11(b)(1).      The court must also ensure that a sufficient factual

basis exists to support the plea, Fed. R. Crim. P. 11(b)(3), and

that    the    plea    is    knowing       and    voluntary,      Fed.   R.    Crim.    P.

                                             2
11(b)(2).       Our review of the plea hearing transcript reveals no

deficiencies in the colloquy conducted by the district court.

We    conclude       that       the   district       court   did    not   err       in    finding

Singletary’s guilty plea to be valid.

               Counsel          next      challenges         the     reasonableness            of

Singletary’s sentence, but does not specify any deficiencies.

We    review     a    sentence         for     reasonableness       under      an       abuse-of-

discretion standard.                  Gall v. United States, 552 U.S. 38, 51

(2007).        This review requires appellate consideration of both

the    procedural         and     substantive        reasonableness       of    a       sentence.

Id.     This court must assess whether the district court properly

calculated          the     advisory         Guidelines       range,      considered           the

18 U.S.C.       §    3553(a)          (2006)    factors,      analyzed      any         arguments

presented       by        the    parties,       and      sufficiently       explained         the

selected sentence.                United States v. Lynn, 592 F.3d 572, 576

(4th Cir. 2010) (“[A]n individualized explanation must accompany

every sentence.” (emphasis omitted)); United States v. Carter,

564 F.3d 325, 330 (4th Cir. 2009) (same).                              In addition, this

court    presumes         on     appeal      that    a   sentence    within         a    properly

determined           advisory          Guidelines         range      is        substantively

reasonable.          United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).

               We     conclude         that      Singletary’s        sentence            is   both

procedurally and substantively reasonable.                           The district court

                                                 3
properly calculated Singletary’s Guidelines range, treated the

Guidelines as advisory, and considered the applicable 18 U.S.C.

§ 3553(a) factors.        See United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007).           Moreover, the district court based its

sentence on its individualized assessment of the facts of the

case.    See Carter, 564 F.3d at 328.           Lastly, Singletary has not

rebutted the presumption that his within-Guidelines sentence is

reasonable.       Thus,      the   district    court     did    not    abuse    its

discretion in imposing the chosen sentence.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the judgment of the district court.                        This

court requires that counsel inform Singletary, in writing, of

the right to petition the Supreme Court of the United States for

further review. If Singletary requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Singletary.

            We dispense with oral argument because the facts and

legal    contentions   are     adequately     presented    in    the    materials

before   the   court   and    argument     would   not    aid   the    decisional

process.

                                                                         AFFIRMED

                                       4